DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: (1) on page 10, line 17, “Fig. 4c” should be “Fig. 4a”.  (2) on page 11, line 19, “second section” should be “second end section”.  (3) on page 11, line 30 and line 31, “37” should be “37b”.  (4) on page 12, line 24, “recess 40” should be “recess 15b”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, lines 11-12, “wherein the at least one hinge axis member is arranged on a first end section of the housing” renders the claim vague and indefinite because it is not clear which of the housings is “the housing” referring to.  There are multiple housings.
In claim 6, line 2, “preferably…” renders the claim indefinite since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  Note similar error in claims 10 and 19.
In claim 9, lines 2-3, “the inclined surface portions” lacks antecedent basis.
Claim 13 is vague and indefinite because the alternative embodiments defined by “and/or” include an embodiment having both “the first fitting portion” and “the second fitting portion” to be fixed to or within a same location (i.e., “to be fixed to or within a furniture panel”).  Both the first and second fitting portions fixed to the same side (i.e., door side or carcass side of a cabinet) renders the hinge inoperable.  Note similar errors in claim 14.
In claim 15, lines 1-2, it is not clear exactly what structure “a mounting portion” is referring to and how the mounting portion is being defined over “a longitudinal housing” of the fitting portions.  As best as understood from the disclosure, the “housing” is in fact the mounting portion.  However, the claim fails to further address the relationship between the housing and the mounting portion.  Therefore, it is uncertain whether the “mounting portion” is part of the housing or is an extraneous element. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 9-15, and 19-21 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by EP ‘348 (EP 0 881 348 A1).
Regarding claim 1, EP shows a furniture fitting (1) comprising a first fitting portion (9) configured to be fixed to a carcass (5), a second fitting portion configured to be fixed to a movable furniture part (4), the two fitting portions being pivotally connected to one another by at least one hinge axis member (fig. 2), and the first fitting portion is configured to be at least partially inserted into a recess in the carcass and/or the second fitting portion is configured to be at least partially inserted into a recess in the movable part (fig. 2, both fitting portions 8 and 9 are recessed in the furniture’s “hollow” and “seat”); wherein the first fitting and/or the second fitting includes or include a longitudinal housing (10 or 11) having two end sections spaced from each other in the longitudinal direction (vertical direction of fig. 2), wherein the at least one hinge axis member is arranged on a first end sections of the housing (fig. 2, adjacent ends of housings 10 and 11), wherein the first fitting portion and/or the second fitting portion includes or include a fastening device having at least one movably-mounted actuating element in the form of a rotatable screw (12a, 12b), wherein by an actuation of the at least one actuating element, the first fitting portion and/or the second fitting portion is or are configured to be fixed within the recess on both end sections of the housing (line 53 of col. 3-line 16 of col. 4).
As to claim 2, the actuating element (12a, 12b) is arranged on a region separate from the first end section (distal ends of fitting portions 8 and 9, see fig. 2), on which the hinge axis member is arranged, of the housing.
As to claim 3, the actuating elements is arranged on the second end section of the housing (distal ends of 8 and 9, see fig. 2).
As to claim 4, the first fitting portion and/or the second fitting portion has or have precisely one fastening device (12a, 12b) for fixing to the carcass and/or for fixing to the movable furniture part. 
As to claim 5, at least one locking element (tooth “8a”, fig. 5) is configured to be moved by an actuation of the actuating element, and the housing is configured to be fixed within the recess by the at least one locking element (by engagement of 8a and 10b).
As to claim 9, the locking element includes at least one guide element configured to be displaced along an inclined surface portions (8a moving along 10b).
As to claim 10, the at least one locking element includes, at least a region, at least one surface for increasing the static friction, at least one rub and/or at least one tooth arranged configured to bear against the recess (tooth “8a” also bear against the recess. See fig. 2).
As to claim 11, the housing of the first fitting portion and/or of the second fitting housing is or are configured so as to be substantially cuboid-shaped (support bodies 10 and 11 are cuboid-shaped, see cross-section of figs. 1-2). 
As to claim 12, the housing, on the first end section, includes at least one protrusion (“10a”, figs. 2 and 5) to bear against the recess.
As to claim 13, the first fitting portion and/or the second fitting portion is or are configured t be fixed to or within a furniture panel (a door or a carcass of a cabinet).
As to claim 14, the first fitting portion and/or the second fitting portion, in a mounted condition on the furniture panel, is or are received, for the most part, within a recess of the furniture panel (fig. 2).
As to claim 15, the first fitting portion (9) includes a mounting portion having at least one fixing device (“anchoring means” and “lag screw”, col. 3, lines 53-56) for mounting to the carcass, and the first fitting portion includes at least one coupling portion (3, 2) hingedly connected to the second fitting portion, the at least one coupling portion being configured to be releasably connected to the mounting portion (by releasing screw 12b).
As to claim 19, the first fitting portion and/or the second fitting portion includes or include at least one laterally protruding flange (surrounding wall of 11, fig. 9, “11”) configured to bear against the carcass and/or against the movable part, wherein it is provided that the flange is configured to bear against a front face of the carcass and/or against a front face of the movable furniture part.
As to claims 20 and 21, the furniture fitting is a furniture hinge for a door and carcass of a cabinet (col. 1, lines 1-2).
Allowable Subject Matter
Claims 6-8 and 16-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See attached PTO-892.
Examples of the cited references:
6,081,970 (Wasilewski) shows a hinge cup having an actuating device to expand the wall the cup to engage with the recess for attachment.
5,586,364 (Ferrari et al.) shows a hinge including a screw operated expansible casing to mount the hinge cup to a recess.
4,854,622 (Lozano) shows a mounting hole of a hinge oriented in an inclined position to receive a long screw for mounting a strike plate.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUCK MAH whose telephone number is (571)272-7059. The examiner can normally be reached M-F 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUCK Y MAH/           Primary Examiner, Art Unit 3677                                                                                                                                                                                             	CM
July 16, 2022